SUPPLEMENTAL ORDER
NEWCOMER, District Judge.
And now, to wit, this 13th day of November, 1975, it is hereby Ordered that the memorandum opinion filed by this Court on October 11, 1974, and reported at 65 F.R.D. 379 (1974), is amended as follows:
The word “not” shall be added as the fourth word in the last sentence in column one on 65 F.R.D. at 385, so that it now reads,
“But we do not feel the simple fact that the sums which plaintiffs’ counsel are advancing plaintiffs to meet the admittedly high costs of litigation may greatly exceed the resources of the plaintiffs should be the basis of an argument that a class should not be declared.”
And it is so ordered.